                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                                Judge R. Brooke Jackson

Civil Action No 17-cv-00988-RBJ-KLM

HERIBERTO HUERTA,

       Plaintiff,

v.

JOHN OLIVER, ADX Warden, individually,
PAYNE, S.I.A. Lt., individually,
D. ARMENDEARIZ, S.I.S. Tech., individually,
S. JULIAN, Assoc. Warden, individually,
MARTIN MARTINEZ, FBI Agent, individually,
JOHN DOE, name illegible, individually,
IAN CONNORS, individually,
E. PIERCE, S.I.C. Lt., individually, and
RHODES, Lt., individually,

       Defendants.


                                           ORDER



       This matter is before the Court on the January 31, 2019 Recommendation of Magistrate

Judge Kristen L. Mix, ECF No. 68. The Recommendation addresses a consolidated motion to

dismiss, ECF No. 54, by defendants Ian Conners, Martin Martinez and Edward Pierce for lack of

jurisdiction and by defendants Daniel Armendariz, Ian Connors, Stephan Julian, Martin

Martinez, John Oliver, Debra Payne, Edward Pierce and David Rhodes for failure to state a claim

upon which relief can be granted. Judge Mix recommends that I grant this motion to dismiss.




                                              1
The Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R.

Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were due within

fourteen (14) days after being served with a copy of the Recommendation and that failure to

make timely objections may bar de novo review by the district judge of the magistrate judge’s

proposed findings and recommendations. ECF No. 49 at 11. Despite this advisement, plaintiff

did not file any objections.

         “In the absence of timely objection, the district court may review a magistrate . . .

[judge's] report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,

1167 (10th Cir.1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)) (stating that “[i]t does not

appear that Congress intended to require district court review of a magistrate's factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings”). The Court has reviewed the Recommendation. Based on this review, the Court

concludes that the Magistrate Judge’s analyses and recommendations are correct, and that “there

is no clear error on the face of the record.” Fed. R. Civ. P. 72 advisory committee’s note.

Therefore, the Court ADOPTS the Recommendation as the findings and conclusions of this

Court.

         Accordingly, it is ORDERED that the Recommendation of United States Magistrate

Judge Mix [ECF No. 68] is AFFIRMED and ADOPTED. Accordingly, the consolidated motion

to dismiss the amended complaint [ECF No. 54] is GRANTED.


         DATED this 27th day of February, 2019.

                                                       BY THE COURT:

                                                   2
    ___________________________________
    R. Brooke Jackson
    United States District Judge




3
